201 S.E.2d 566 (1974)
20 N.C. App. 448
STATE of North Carolina
v.
Willie Lee BLOUNT.
No. 7312SC737.
Court of Appeals of North Carolina.
January 9, 1974.
Certiorari Denied March 5, 1974.
*567 Atty. Gen. Robert Morgan, by Asst. Atty. Gen. George W. Boylan, Raleigh, for the State.
Doran J. Berry, Fayetteville, for defendant appellant (on appeal).
Certiorari Denied by Supreme Court March 5, 1974.
BRITT, Judge.
Defendant's first contention is that the court committed prejudicial error in allowing the witness Angela Smith "to testify in reference to the heroin or marijuana that she had allegedly seen." We find no merit in this contention.
With respect to Angela Smith's challenged testimony, the record reveals:
"Q. All right, did you see anything on that album cover?
A. Yes.
Q. Can you tell us what it was?
A. Heroin.
ATTORNEY HAIR: OBJECTION AND MOVE TO STRIKE.
COURT: Overruled.
THIS CONSTITUTES DEFENDANT'S EXCEPTION NO. 1
Q. Can you tell us about how much heroin was on the album cover?
A. I would say from a quarter spoon to a half spoon.
Q. Do you mean a quarter of a teaspoon to a half teaspoon?
A. Right.
Q. Can you tell us, please, Mrs. Smith, what, if anything, you saw any of those three men doing while you were there in the living room?
A. Mr. Cobb and Mr. Cole and Mr. Blount were smoking marijuana and snorting heroin.
Q. Can you tell us what you mean they were snorting heroin? Or can you just explain that to the jury a little bit?
A. You can snort heroin by putting it up to your nose and sniffing. Snorting heroin can be done by putting heroin *568 onto a spoon or matchcover and putting it to your nose and sniffing."
It is elementary that an objection to the admission of evidence is necessary to present a defendant's contention that the evidence was incompetent. State v. Camp, 266 N.C. 626, 146 S.E.2d 643 (1966). Ordinarily a defendant must object to the question at the time it is asked and to the answer when given, and where objection is not made to the question but only to the answer of a witness, its exclusion is discretionary with the court. 3 Strong, N.C.Index 2d, Criminal Law, § 162, p. 115; State v. Fentress, 230 N.C. 248, 52 S.E.2d 795 (1949).
It is also well settled that the admission of testimony over objection ordinarily is harmless error when testimony of the same import is theretofore or thereafter introduced without objection. State v. Jenerett, 281 N.C. 81, 187 S.E.2d 735 (1972); State v. Stepney, 280 N.C. 306, 185 S.E.2d 844 (1972).
Applying the stated principles to the case at hand, it appears that defendant did not make a timely objection to the testimony challenged by his Exception No. 1. Furthermore, the admission of the testimony challenged by the exception was rendered harmless when testimony of the same import was thereafter introduced without objection.
By his second and final contention, defendant argues that the court erred in denying his motion for judgment as of nonsuit and for a directed verdict of not guilty interposed at the close of the evidence. This contention is also without merit as we hold that the testimony was more than sufficient to take the case to the jury and support the verdict of guilty.
No error.
PARKER and VAUGHN, JJ., concur.